DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 11/04/2021 which amended claims 1 and 14 and cancelled claims 13 and 17. Claims 1-12, 14-16 and 18-21 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-12, 14-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record whether taken alone or in combination, fails to teach, suggest or render obvious at least another of the at least three fixing structures is directly connected to at least another one of the at least three fixtures.
This limitation in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
Miyamoto (US 2006/0176453) teaches an optical engine module (Figures 3 and 4), comprising a casing (Figures 3 and 4; Casting 8 and Fixing Member 18), a light valve (Figures 4, 6 and 8; DMD 15 and Heat Radiation Sheet 22), a heat dissipating 
the casing (Figures 3 and 4; Casting 8 and Fixing Member 18) comprises at least three fixing structures (Figure 3; Bosses 8c which correspond to screws 31-33), 
the light valve (Figures 4, 6 and 8; DMD 15 and Heat Radiation Sheet 22) is disposed in the casing (see Figures 3, 4, 6 and 8; Casting 8 and Fixing Member 18) and is connected to the casing (see Figures 6 and 8; wherein the DMD 15 and Heat Radiation Sheet are connected to and disposed within the casting 8 via fixing member 18), wherein the light valve (Figures 4, 6 and 8; DMD 15) comprises a heat interface (Figure 8; Heat Radiation Sheet 22), 
the heat dissipating module (Figure 8; Heat Sink Member 21) comprises a heat dissipating surface (Figure 8; Contact Portion 21b), wherein the heat dissipating surface (Figure 8; Contact Portion 21b) of the heat dissipating module (Figure 8; Heat Sink Member 21) is in contact with the heat interface (Figure 8; Heat Radiation Sheet 22) of the light valve (see Figure 8 and Paragraph [0058]; wherein it is disclosed that the heat radiation sheet 22 is in contact with the back surface of the DMD 15 such that the heat radiation sheet 22 conducts heat from the DMD 15 to the contact portion 21b of the heat sink member 21), 
a number of the at least three fixing structures (Figure 3; Bosses 8c which correspond to screws 31-33) and positions of the at least three fixing structures (Figure 3; Bosses 8c which correspond to screws 31-33) correspond respectively to a number the at least three fixtures (Figure 3; Screws 31-33) and positions of the at least three 
the heat dissipating module (Figure 8; Heat Sink Member 21) is connected to the casing (Figure 8; Casting 8 and Fixing Member 18) by matching the at least three fixing structures (Figure 8; Bosses 8c which correspond to screws 31-33) with the at least three fixtures (see Figures 8 and 9 as well as Paragraph [0059]; wherein the heat sink member 21 is attached to the printed wiring board 20 via spring-added screws 50 and the screws 31 to 33 are inserted into the screw insertion holes 20d of the printed wiring board 20 and screwed into the threaded holes 8d of the three of the four bosses 8c of the casting 8).

Tang (US 2019/0179217) discloses an optical engine module (Figure 1), comprising a casing (Figure 1; Housing 105), a light valve (Figure 1; DMD Chip 102), a heat dissipating module (Figure 1; Heat Dissipation Member 121), and at least three fixtures (Figure 1; three of the four Second Connection Bolts 135), wherein: 
the casing (Figure 1; Housing 105) comprises at least three fixing structures (Figure 1; three of the four Support Struts 114), 
the light valve (Figure 1; DMD Chip 102) is disposed in the casing (Figure 1; Housing 105) and is connected to the casing (see Figure 1 and Paragraph [0056]), wherein the light valve (Figure 1; DMD Chip 102) comprises a heat interface (see Figure 1; wherein the heat interface is the bottom surface of DMD Chip 102 which is in contact with heat dissipation member 121), 

a number of the at least three fixing structures (Figure 1; three of the four Support Struts 114) and positions of the at least three fixing structures (Figure 1; three of the four Support Struts 114) correspond respectively to a number the at least three fixtures (Figure 1; three of the four Second Connection Bolts 135) and positions of the at least three fixtures (see Figure 1), and 
the heat dissipating module (Figure 1; Heat Dissipation Member 121) is connected to the casing (Figure 1; Housing 105) by matching the at least three fixing structures (Figure 1; three of the four Support Struts 114) with the at least three fixtures (see Figure 1 and Paragraphs [0088] and [0092]; wherein the second connection bolt 135 runs through the sixth through-hole 134 and is connected with the first connection bolt 118 and the first connection bolt 118 runs through the fourth through-hole 117 and is connected with the second support strut 114); 
at least one adapter (Figure 1; First Connection Bolt 118), wherein the at least one adapter (Figure 1; First Connection Bolt 118) is connected between one of the at least three fixtures (Figure 1; three of the four Second Connection Bolts 135) and one of the at least three fixing structures (Figure 1; three of the four Support Struts 114).
Neither Miyamoto or Tang discloses that the optical engine module further comprises at least one adapter, wherein the at least one adapter is connected between and at least another of the at least three fixing structures is directly connected to at least another one of the at least three fixtures.
The dependent claims, claims 2-12, 14-16 and 18-21, are likewise allowable by virtue of their dependency upon allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882